Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group II in the reply filed on 20 January 2022 is acknowledged.  The traversal is on the ground(s) that Claim 1,10 and 15 have an allowable special technical feature.  This is not found persuasive because the claims are rejected by the prior art, as set forth below.  Accordingly, claims 4,5,12 and 15 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3,6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the end of claim 1 is the phrase “determining the border position based on the identifying of the position of the cutter”.  It is not clear what would or would not infringe on this.  How is this different than the preceding recitation “identifying the position of the cutter when the change of friction is identified”?  If you’ve identified the location of the cutter when it hits the sheet, have you not already determined the border position of the sheet, since the two are the same location?  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Crystal et al.(2011/0048266), who shows a method of identifying a border position of a print medium, having all the recited limitations as follows;
advancing the print medium in a feeding direction to reach a cutting position (direction X, figure 1); 
advancing a cutter (2560) in a cutting direction, perpendicular to the feeding direction to cut the print medium (slides on rails of 2550); 
identifying a change in friction when the cutter contacts the print medium (paragraph 0188, “Accordingly, the amount of torque provided by the motor may be 
computed in view of a sensor (not shown) that determines the material composition of the workpiece”); 
identifying the position of the cutter when the change in friction is identified (the location of the sheet edge is identified by sensor 102a, paragraph 0217, if the sensor knows the edge location, then it also known the position of the cutter when the change in friction is identified); 
determining the border position based on the identifying of the position of the cutter (the border position has already been determined, it is not clear what this last recitation adds, see the 112b rejection above).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al.(2011/0048266) in view of Obear et al.(4,091,698).
In regard to claim 1, if it is argued that Crystal does not “determine the border position”, the Examiner takes Official Notice that it is well known for cutting tools to identify the border of the work based on cutting tool load (current load, torque or strain etc.), and to use that knowledge to change the operating parameters of the tool (tool advancement rate, too rotating speed, etc.).  An example of this is Obear, who determines a 1st border of the work (last line of abstract, This circuit operates by establishing a reference level indicating the position of the blade at the start of a cut) and determines a second border of the work (middle of abstract “The control system also includes a circuit for  detecting when the load on the blade has dropped below a preset level indicating that the blade has completed the cut”) and is also aware of the location of the blade relative to the workpiece at all times (lines 30-39, column 4).  Additional examples can be provided if challenged, as this is well established in the cutting arts.  

In regard to claim 2, Obear teaches varying the feed rate of the cutting tool (top of abstract, “automatically varies the feed rate”.
With respect to claim 3, varying the feed rate of the tool intrinsically means rotating Crystal’s motor 5020 faster or slower.
As for claims 8 and 9, Obear teaches sensing both the first border and the second border of the work, as discussed above, and knows the distance in between (knows the blade positions at each), and thus knows the material width.  The “predetermined alignment position” would be the workpiece support surface.  Note lines 60-62 of column 1, “a cutting blade control system which will automatically reposition the blade close to the work piece at the completion of a cut”.  This can only be done if the machine is aware of the width of the workpiece (that being the distance from the workpiece support to the location of first blade contact).

Claims 6,7,10,11,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al.(2011/0048266) in view of Obear et al.(4,091,698), as set forth above, and further in view of Buss (3,992,614) and Seniff et al.(2002/0108477).

In regard to claims 7 and 11, at least Buss’s encoder (1206) measures motor (1204) positions.
	With respect to claim 13, Buss teaches the encoder to be rotary (calls it a “shaft encoder”, and the shaft rotates).
	As for claim 14, Seniff teaches the encoder to be optical.

Made of record but not relied on are additional patents showing pertinent devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724